DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment filed 12/08/2021.
Allowable Subject Matter
Claims 1-10, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method for battery capacity estimation having, within a computerized processor: processing the voltage-based state of charge and the predicted battery state of charge using a Kalman filter to generate an updated overall battery capacity estimate; and using the updated overall battery capacity estimate to control management of the battery; and wherein processing the voltage-based state of charge to the predicted battery state of charge using the Kalman filter includes utilizing the uncertainty quantification for the voltage- based state of charge to determine an effect of the voltage-based state of charge upon the updated overall battery capacity estimate, as recited in the independent claim 2;
a method for battery capacity estimation, having2S/N 16/743,839Atty Dkt No. P051356-US-NP/GM5555 within a computerized processor:  processing the voltage-based state of charge and the predicted battery state of charge using a Kalman filter to generate an updated overall battery capacity estimate; and using the updated overall battery capacity estimate to control management of the battery; and wherein processing the voltage-based state of charge and the predicted battery state of charge using the Kalman filter includes utilizing the uncertainty quantification for the predicted battery state of charge to determine an effect of the predicted battery state of charge upon the updated overall battery capacity estimate, as recited in the independent claim 3;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
December 18, 2021